DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown Elliott (US PGPub 2012/0287143) and Tanase et al. (US PGPub 2006/0268003). 

Regarding claim 1, Brown Elliott discloses an electronic device (fig. 10), comprising:
a display (fig. 10, liquid crystal display system 1000) including an array of pixels ([0131], “Substrate 1004 includes TFT array 1006 for addressing the individual pixel elements of LCD 1000”), wherein pixels in the array comprise a plurality of first sub-pixels defining a first color area in a chromaticity plane, a plurality of second sub-pixels defining a second color area in the chromaticity plane, and a plurality of third sub-pixels defining a third color area in the chromaticity plane ([0131], “The RGB input image values are also input to backlight controller 1060 for use in setting the values of the light emitters in backlight 1020”), and wherein the plurality of first sub-pixels is associated with a first primary color, the plurality of second sub-pixels is associated with a second primary color, and the plurality of third sub-pixels is associated with a third primary color ([0142], “This original gamut may be defined by the color points R, G and B of the constituent RGB LEDs”);
a control circuit (fig. 10, display controller 1040), electrically connected to the display (fig. 10, display controller 1040 connected to liquid crystal display system 1000), configured to receive an input image signal and generate a control signal to the display for driving each pixel of the display to output light in a virtual color gamut ([0141], “Another improvement however, may be to use "virtual primaries" that may cover less than the full color gamut of the backlight within a given region of the LCD display in order to reduce the visibility of FSC artifacts known to occur with prior art FSC systems”);
wherein the virtual color gamut of the display includes a first virtual color gamut including a first chromaticity coordinate point of the first primary color, a second virtual color gamut including a second chromaticity coordinate point of the second primary color, a third virtual color gamut including a third chromaticity coordinate point of the third primary color ([0142], “FIG. 16 shows a color gamut map 1600 (e.g. CIE '31) that bounds one possible original input gamut map (1610)--in this example, a RGB gamut. This original gamut may be defined by the color points R, G and B of the constituent RGB LEDs. Within RGB gamut 1610, a new gamut 1620 may be defined and/or created that may be a subset of the input gamut map 1610. This new gamut 1620 is bounded by "virtual primaries" (e.g. 1630, 1640 and 1650)--wherein the term "virtual primaries" describes the fact that the primary points 1630, 1640 and 1650 are not necessarily the exact physical primaries defined by the LEDs (or other suitable light emitters, e.g. OLED) themselves. Of course, some or all of the virtual primaries optionally could be some or all of the primary points for some period of time. Instead, for example, each virtual primary point could be created by a mixture of illumination values of the R, G and B LEDs (or any set of colored light emitters in the backlight). Each of these virtual primary points exists for some unique space and time coordinates. For example, virtual primary point 1630 could exist for one frame of image data in time and may exist only for a limited number of subpixels within spatial portion of the display. To continue the example, it may be possible for the display system to operate over three fields with virtual primaries 1630, 1640 and 1650 illuminating all or some portion of the display image”). 
While Brown Elliott discloses first through third virtual colors, and in another embodiment discloses a fourth virtual color (fig. 23), it has been known in the art to use a fourth virtual color gamut which does not overlap the first, second or third color areas. In a similar field of display devices, Tanase discloses a fourth virtual color gamut, which is among the first, second and third color areas on the chromaticity plane and does not overlap any of the first, second or third color areas ([0182] and fig. 22, “In step S6, the reference voltages (reference brightness) for RGB are so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(255, 255, 255, 0) are fed, the brightness and the chromaticity coordinates of the light emitted by the display panel 3 or 3a equal "the brightness LWt and the chromaticity coordinates (xWt, yWt)" of the targeted white Wt (255), respectively. The reference voltages are adjusted individually for each type of pixel. That is, the "reference voltage for R" is so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(255, 0, 0, 0) are fed to the D/A conversion circuit 2, the brightness value of the R pixels equals the brightness value LR1 calculated in step S3; the "reference voltage for G") is so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(0, 255, 0, 0) are fed to the D/A conversion circuit 2, the brightness value of the G pixels equals the brightness value LG1 calculated in step S3; the "reference voltage for B" is so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(0, 0, 255, 0) are fed to the D/A conversion circuit 2, the brightness value of the B pixels equals the brightness value LB1 calculated in step S3. Once the reference voltages for RGB are adjusted in this way, the chromaticity of the light emitted by the display panel 3 or 3a when RGB input signals are all equal (that is, Rin=Gin=Bin) always equals the chromaticity of the targeted white Wt”), as part of a solution to alleviate degradation in display quality by making display effects of a defective pixel inconspicuous ([0038]).
In view of the teachings of Brown Elliott and Tanase, it would have been obvious to one of ordinary skill in the art to modify the fourth virtual color of Brown Elliott to have it not overlap the first-third color area as taught by Tanase, for the purpose of providing a display device where a defective pixel can be made inconspicuous which helps alleviate degradation in display quality and helps reduce the incidence of defective panels (Tanase: [0038]).  

Regarding claim 2, the combination of Brown Elliott and Tanase further discloses wherein the plurality of first sub-pixels emit red light, the plurality of second sub-pixels emit green light, and the plurality of third sub-pixels emit blue light (Brown Elliott: [0142], “This original gamut may be defined by the color points R, G and B of the constituent RGB LEDs”).

Regarding claim 3, the combination of Brown Elliott and Tanase further discloses wherein the pixels in the array further include a plurality of fourth sub-pixels defining a fourth color area associated with a fourth primary color, and the virtual color gamut of the display further includes a fifth virtual color gamut including a fourth chromaticity coordinate point of the fourth primary color and does not overlap the fourth color area on the chromaticity plane (Brown Elliott: [0215], “It will be similarly appreciated that other systems might employ different number of multiprimary backlights--e.g. R,G,B,C LEDs (where C is cyan). The techniques of the above methods could be extended similarly to calculate other chromaticity areas as is needed (e.g. quadrilaterals, triangles or other regions). In FIG. 23, the gamut of allowable colors is expanded using a fourth color LED light emitter. This additional emitter may be substantially cyan colored as discussed earlier. Any set of virtual primaries 2330, 2340, 2350 may be created, for merely one example, with any allowable metameric combination of the color LED emitters. Since the color space that the virtual primaries may take is larger than the traditional RGB primaries, one may use any suitable primaries that will enclose the larger multiprimary color gamut. In another embodiment, this set of primaries may be imaginary. That is to say, that they may be mathematically useful, but physically unrealizable. One such set of primaries is the CIE XYZ primaries. Since any realizable virtual primary may be described as a linear combination of XYZ primaries, the RGB notation in the above calculations may be replaced with XYZ notation with suitable transforms between the color spaces, as is known in the art”).

Regarding claim 4, the combination of Brown Elliott and Tanase further discloses wherein the first virtual color gamut is a first boomerang-shaped area, a protrusion of the first boomerang-shaped area is the first chromaticity coordinate point of the first primary color, and two wings of the first boomerang-shaped area are attached to the fourth virtual color gamut (Tanase: fig. 23, where G is the first chromaticity coordinate and the two wings are attached to W in a boomerang shape).

Regarding claim 7, the combination of Brown Elliott and Tanase further discloses wherein outer edges of the two wings of the first boomerang-shaped area are linear (Tanase: fig. 23, where the two wings are attached to W in a line).

Regarding claim 9, the combination of Brown Elliott and Tanase further discloses. The electronic device of claim 1, wherein one of the chromaticity coordinate points of the plurality of first sub-pixels is assigned as the first chromaticity coordinate point of the first primary color (Brown Elliott: [0142], “FIG. 16 shows a color gamut map 1600 (e.g. CIE '31) that bounds one possible original input gamut map (1610)--in this example, a RGB gamut. This original gamut may be defined by the color points R, G and B of the constituent RGB LEDs. Within RGB gamut 1610, a new gamut 1620 may be defined and/or created that may be a subset of the input gamut map 1610. This new gamut 1620 is bounded by "virtual primaries" (e.g. 1630, 1640 and 1650)--wherein the term "virtual primaries" describes the fact that the primary points 1630, 1640 and 1650 are not necessarily the exact physical primaries defined by the LEDs (or other suitable light emitters, e.g. OLED) themselves”).

Regarding claim 11, the combination of Brown Elliott and Tanase further discloses wherein the first chromaticity coordinate point of the first primary color is a typical chromaticity coordinate point of the plurality of first sub-pixels (Brown Elliott: [0142], “FIG. 16 shows a color gamut map 1600 (e.g. CIE '31) that bounds one possible original input gamut map (1610)--in this example, a RGB gamut. This original gamut may be defined by the color points R, G and B of the constituent RGB LEDs. Within RGB gamut 1610, a new gamut 1620 may be defined and/or created that may be a subset of the input gamut map 1610. This new gamut 1620 is bounded by "virtual primaries" (e.g. 1630, 1640 and 1650)--wherein the term "virtual primaries" describes the fact that the primary points 1630, 1640 and 1650 are not necessarily the exact physical primaries defined by the LEDs (or other suitable light emitters, e.g. OLED) themselves”).

Regarding claim 12, Brown Elliott discloses a method of operating a display, comprising:
receiving an input image signal for the display ([0131], “Display controller 1040 processes the RGB image input color values”); and
generating a control signal based on the input image signal and a compensation matrix to drive the display ([0101], “In the process of developing GMA function 207, a 4.times.3 matrix is calculated from the luminosity and chromaticity of the RGBC backlight array. This matrix converts RGBC values to CIE XYZ and can be calculated using methods well known in the literature”),
wherein the display includes an array of pixels and is configured to output light in a virtual color gamut according to the control signal ([0131], “Substrate 1004 includes TFT array 1006 for addressing the individual pixel elements of LCD 1000”), wherein pixels in the array comprise a plurality of first sub-pixels defining a first color area in a chromaticity plane , a plurality of second sub-pixels defining a second color area in the chromaticity plane, and a plurality of third sub-pixels defining a third color area in the chromaticity plane ([0131], “The RGB input image values are also input to backlight controller 1060 for use in setting the values of the light emitters in backlight 1020”),
wherein the plurality of first sub-pixels is associated with a first primary color, the plurality of second sub-pixels is associated with a second primary color, and the plurality of third sub-pixels is associated with a third primary color ([0142], “This original gamut may be defined by the color points R, G and B of the constituent RGB LEDs”); and
wherein the virtual color gamut of the display includes a first virtual color gamut including a first chromaticity coordinate point of the first primary color, a second virtual color gamut including a second chromaticity coordinate point of the second primary color, a third virtual color gamut including a third chromaticity coordinate point of the third primary color ([0142], “FIG. 16 shows a color gamut map 1600 (e.g. CIE '31) that bounds one possible original input gamut map (1610)--in this example, a RGB gamut. This original gamut may be defined by the color points R, G and B of the constituent RGB LEDs. Within RGB gamut 1610, a new gamut 1620 may be defined and/or created that may be a subset of the input gamut map 1610. This new gamut 1620 is bounded by "virtual primaries" (e.g. 1630, 1640 and 1650)--wherein the term "virtual primaries" describes the fact that the primary points 1630, 1640 and 1650 are not necessarily the exact physical primaries defined by the LEDs (or other suitable light emitters, e.g. OLED) themselves. Of course, some or all of the virtual primaries optionally could be some or all of the primary points for some period of time. Instead, for example, each virtual primary point could be created by a mixture of illumination values of the R, G and B LEDs (or any set of colored light emitters in the backlight). Each of these virtual primary points exists for some unique space and time coordinates. For example, virtual primary point 1630 could exist for one frame of image data in time and may exist only for a limited number of subpixels within spatial portion of the display. To continue the example, it may be possible for the display system to operate over three fields with virtual primaries 1630, 1640 and 1650 illuminating all or some portion of the display image”). 
While Brown Elliott discloses first through third virtual colors, and in another embodiment discloses a fourth virtual color (fig. 23), it would have been a known alternative in the art to use a fourth virtual color gamut which does not overlap the first, second or third color areas. In a similar field of display devices, Tanase discloses a fourth virtual color gamut, which is among the first, second and third color areas on the chromaticity plane and does not overlap any of the first, second or third color areas ([0182] and fig. 22, “In step S6, the reference voltages (reference brightness) for RGB are so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(255, 255, 255, 0) are fed, the brightness and the chromaticity coordinates of the light emitted by the display panel 3 or 3a equal "the brightness LWt and the chromaticity coordinates (xWt, yWt)" of the targeted white Wt (255), respectively. The reference voltages are adjusted individually for each type of pixel. That is, the "reference voltage for R" is so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(255, 0, 0, 0) are fed to the D/A conversion circuit 2, the brightness value of the R pixels equals the brightness value LR1 calculated in step S3; the "reference voltage for G") is so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(0, 255, 0, 0) are fed to the D/A conversion circuit 2, the brightness value of the G pixels equals the brightness value LG1 calculated in step S3; the "reference voltage for B" is so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(0, 0, 255, 0) are fed to the D/A conversion circuit 2, the brightness value of the B pixels equals the brightness value LB1 calculated in step S3. Once the reference voltages for RGB are adjusted in this way, the chromaticity of the light emitted by the display panel 3 or 3a when RGB input signals are all equal (that is, Rin=Gin=Bin) always equals the chromaticity of the targeted white Wt”).
In view of the teachings of Brown Elliott and Tanase, it would have been obvious to one of ordinary skill in the art to modify the fourth virtual color of Brown Elliott to have it not overlap the first-third color area as taught by Tanase, for the purpose of providing a display device where a defective pixel can be made inconspicuous which helps alleviate degradation in display quality and helps reduce the incidence of defective panels (Tanase: [0038]).  

Claim 13 is within the scope of claim 4 and is therefore interpreted and rejected based on similar reasoning. 

Regarding claim 14, Brown Elliott discloses a method for compensating colors of a display, the display comprising an array of pixels, wherein pixels in the array comprise a plurality of first sub-pixels defining a first color area in a chromaticity plane, a plurality of second sub-pixels defining a second color area in the chromaticity plane, and a plurality of third sub-pixels defining a third color area in the chromaticity plane, the method comprising:
determining a first chromaticity coordinate point of a first primary color associated with the plurality of first sub-pixels, a second chromaticity coordinate point of a second primary color associated with the plurality of second sub-pixels, and a third chromaticity coordinate point of a third primary color associated with the plurality of third sub-pixels ([0131], “The RGB input image values are also input to backlight controller 1060 for use in setting the values of the light emitters in backlight 1020”);
determining a compensation matrix for generating a control signal based on an input image signal, wherein the control signal controls each pixel of the display to emit light in a virtual color gamut ([0101], “In the process of developing GMA function 207, a 4.times.3 matrix is calculated from the luminosity and chromaticity of the RGBC backlight array. This matrix converts RGBC values to CIE XYZ and can be calculated using methods well known in the literature”); and
determining at least a first luminance adjustment parameter, such that light on the first chromaticity coordinate point is emitted when a pixel is controlled to emit light of the first primary color ([0142], “FIG. 16 shows a color gamut map 1600 (e.g. CIE '31) that bounds one possible original input gamut map (1610)--in this example, a RGB gamut. This original gamut may be defined by the color points R, G and B of the constituent RGB LEDs. Within RGB gamut 1610, a new gamut 1620 may be defined and/or created that may be a subset of the input gamut map 1610. This new gamut 1620 is bounded by "virtual primaries" (e.g. 1630, 1640 and 1650)--wherein the term "virtual primaries" describes the fact that the primary points 1630, 1640 and 1650 are not necessarily the exact physical primaries defined by the LEDs (or other suitable light emitters, e.g. OLED) themselves. Of course, some or all of the virtual primaries optionally could be some or all of the primary points for some period of time. Instead, for example, each virtual primary point could be created by a mixture of illumination values of the R, G and B LEDs (or any set of colored light emitters in the backlight). Each of these virtual primary points exists for some unique space and time coordinates. For example, virtual primary point 1630 could exist for one frame of image data in time and may exist only for a limited number of subpixels within spatial portion of the display. To continue the example, it may be possible for the display system to operate over three fields with virtual primaries 1630, 1640 and 1650 illuminating all or some portion of the display image”).
While Brown Elliott discloses first through third virtual colors, and in another embodiment discloses a fourth virtual color (fig. 23), it would have been a known alternative in the art to use a fourth virtual color gamut which does not overlap the first, second or third color areas. In a similar field of display devices, Tanase discloses wherein the virtual color gamut of the display is among the first, second, and third color areas on the chromaticity plane and not overlapping any of the first, second, or third color areas ([0182] and fig. 22, “In step S6, the reference voltages (reference brightness) for RGB are so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(255, 255, 255, 0) are fed, the brightness and the chromaticity coordinates of the light emitted by the display panel 3 or 3a equal "the brightness LWt and the chromaticity coordinates (xWt, yWt)" of the targeted white Wt (255), respectively. The reference voltages are adjusted individually for each type of pixel. That is, the "reference voltage for R" is so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(255, 0, 0, 0) are fed to the D/A conversion circuit 2, the brightness value of the R pixels equals the brightness value LR1 calculated in step S3; the "reference voltage for G") is so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(0, 255, 0, 0) are fed to the D/A conversion circuit 2, the brightness value of the G pixels equals the brightness value LG1 calculated in step S3; the "reference voltage for B" is so adjusted that, when RGBW signals having values (Rout, Gout, Bout, Wout)=(0, 0, 255, 0) are fed to the D/A conversion circuit 2, the brightness value of the B pixels equals the brightness value LB1 calculated in step S3. Once the reference voltages for RGB are adjusted in this way, the chromaticity of the light emitted by the display panel 3 or 3a when RGB input signals are all equal (that is, Rin=Gin=Bin) always equals the chromaticity of the targeted white Wt”).
In view of the teachings of Brown Elliott and Tanase, it would have been obvious to one of ordinary skill in the art to modify the fourth virtual color of Brown Elliott to have it not overlap the first-third color area as taught by Tanase, for the purpose of providing a display device where a defective pixel can be made inconspicuous which helps alleviate degradation in display quality and helps reduce the incidence of defective panels (Tanase: [0038]).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brown Elliott and Tanase further in view of El-Ghoroury et al. (US PGPub 2014/0340434). 

Regarding claim 5, while the combination of Brown Elliott and Tanase discloses a virtual color gamut with a boomerang shape, it is known in the art to use other types of shapes for the virtual color gamut. 
In a similar field of endeavor of display devices, El-Ghoroury discloses wherein the second virtual color gamut is a second boomerang-shaped area, a protrusion of the second boomerang-shaped area is the second chromaticity coordinate point of the second primary color, and two wings of the second boomerang-shaped area are attached to the fourth virtual color gamut ([0050], “FIG. 1 illustrates the underlying concept of the dynamically adapted gamut of this invention. FIG. 1 shows three sets of gamut color primaries; namely, the native gamut 105 of the display with the color primaries (R'',G'',B''), the HDTV gamut 110 with the color primaries (R,G,B) (herein referred to as the "reference gamut"), and the frame adapted gamut 120 with the color primaries (R',G',B') (herein referred to as the "adapted gamut"). In FIG. 1, the ranges of possible values for the adapted gamut 120 color primaries (R',G',B') are designated as 112, 114, and 116 lines; respectively, each line extending from the display white point 115 to the reference gamut 110 color primaries (R,G,B). Each of the frame adapted gamut 120 color primaries (R',G',B') has an CIE [x,y] chromaticity point that would lie somewhere on the respective 112, 114, and 116 lines between the white point 115 and the respective reference gamut 110 color primaries (R,G,B)”). 
In view of the teachings of Brown Elliott, Tanase and El-Ghoroury, it would have been obvious to one of ordinary skill in the art to use the shape of El-Ghoroury in the virtual color gamut of Brown Elliott and Tanase for the purpose of substituting know alternatives based on desired color chromaticity results. 

Regarding claim 6, the combination of Brown Elliott, Tanase and El-Ghoroury further discloses wherein the third virtual color gamut is a third boomerang-shaped area, a protrusion of the third boomerang-shaped area is the third chromaticity coordinate point of the third primary color, and two wings of the second boomerang-shaped area are attached to the fourth virtual color gamut (El-Ghoroury: [0050], “FIG. 1 illustrates the underlying concept of the dynamically adapted gamut of this invention. FIG. 1 shows three sets of gamut color primaries; namely, the native gamut 105 of the display with the color primaries (R'',G'',B''), the HDTV gamut 110 with the color primaries (R,G,B) (herein referred to as the "reference gamut"), and the frame adapted gamut 120 with the color primaries (R',G',B') (herein referred to as the "adapted gamut"). In FIG. 1, the ranges of possible values for the adapted gamut 120 color primaries (R',G',B') are designated as 112, 114, and 116 lines; respectively, each line extending from the display white point 115 to the reference gamut 110 color primaries (R,G,B). Each of the frame adapted gamut 120 color primaries (R',G',B') has an CIE [x,y] chromaticity point that would lie somewhere on the respective 112, 114, and 116 lines between the white point 115 and the respective reference gamut 110 color primaries (R,G,B)”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown Elliott and Tasage further in view of White (US PGPub 2012/0194099). 

Regarding claim 8, the combination of Brown Elliott and Tasage teaches a boomerang shape with linear edges, however other shaped edges would have been known in the prior art.  
	In a similar field of endeavor of display devices, White discloses wherein outer edges of the two wings of the first boomerang-shaped area are concave curves ([0066], “line 108 shows the points in chromaticity space producible using first current density 137 and second current density 138” and [0065], “a current-density-to-luminance plot, showing specific points on curves 100 and 130 which form the primaries of gamut 101. The direction of increasing luminance on curves 100, 130 is shown by the arrows thereon. Points are shown for selected black 136, first 137, second 138 and third 139 current densities”).
	In view of the teachings of Brown Elliott, Tasage, and White, it would have been obvious to one of ordinary skill in the art to use the edge shape of a concave curve as taught by White, in the system of Brown Elliott and Tasage as a known alternative shape where White teaches curves or lines as options. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown Elliott, Tasage and Greenebaum et al. (US PGPub 2020/0105179). 

Regarding claim 10, the combination of Brown Elliott and Tasage discloses color areas, however it is known that color area could be represented by a multitude of shapes, including circles
In a similar field of endeavor of display devices, Greenebaum discloses wherein the first color area can be represented by a first shape, and a center of the first shape is assigned as the first chromaticity coordinate point of the first primary color ([0058] and fig. 7, “an exemplary sampling of white points for which the gray tracking calibration may be performed (and corresponding calibration data 520 stored as correction tables) for this particular display may include the cluster of white points represented by element 720 in FIG. 7”). 
In view of the teachings of Brown Elliott, Tasage and Greenebaum, it would have been obvious to one of ordinary skill in the art to use the cluster of Greenbaum in the system of Brown Elliott and Tasage as a known alternative representation of color area, where it would have been obvious to one of ordinary skill in the art to use a circle to represent a cluster shape as a circle illustrates a specific type of cluster. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (US PGPub 2012/0120096) discloses “FIG. 3 illustrates a method 50 according to an example embodiment of the invention. Method 50 receives input signals 19 and yields output signals 20. In this example, input signals 19 specify an image on a pixel-by-pixel basis. Signals 19 may, for example, specify pixels in a suitable color space such as, for example, LUV, RGB, YUV, HSV, HSL, xvYCC, and YCbCr color spaces” ([0043] and fig. 3). 
Buckley (US PGPub 2016/0118020) discloses a flow diagram of an example process for generating an image on a display using the control logic shown in FIG. 4 (fig. 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693